
	

113 S41 IS: To provide a permanent deduction for State and local general sales taxes.
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 41
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Ms. Cantwell (for
			 herself, Mr. Enzi, and
			 Mr. Nelson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide a permanent deduction for State and local
		  general sales taxes.
	
	
		1.Permanent extension of
			 deduction for State and local general sales taxes
			(a)In
			 generalSubparagraph (I) of section 164(b)(5) of the Internal
			 Revenue Code of 1986, as amended by section 205 of the American Taxpayer Relief
			 Act of 2012, is amended by striking , and before January 1,
			 2014.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
